DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response filed 19 March 2021 has been received and entered.  Claims 72-126 are currently pending in the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
	Applicant’s submission of application serial numbers of co-owned US Patent applications is noted.  This information has been reviewed and considered by the Examiner.  However, as such information has not been submitted on a PTO-1449, an initialed and signed copy cannot be returned.

Specification
Applicant’s amendment to the abstract and the title has been received and entered.

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of:  
U.S. Patent No. 9,273,107,
U.S. Patent No. 9,878,009, 
U.S. Patent No. 9,889,117,
U.S. Patent No. 9,889,178,
U.S. Patent No. 9,895,416, 
U.S. Patent No. 9,925,242,
U.S. Patent No. 10,456,449, 
Application No. 15/895,812,
Application No. 15/959,054, 
Application No. 16/281,967,
Application No. 16/282,103, 
Application No. 16/282,002, 
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 72-126 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647